

109 HR 6404 IH: COVID–19 REAL ID Relief Act of 2020
U.S. House of Representatives
2020-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6404IN THE HOUSE OF REPRESENTATIVESMarch 26, 2020Mr. Smith of New Jersey (for himself and Mr. Gottheimer) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo extend the deadline for States to meet the requirements of the REAL ID Act of 2005 due to COVID–19.1.Short titleThis Act may be cited as the COVID–19 REAL ID Relief Act of 2020.2.Extension of compliance deadlineThe Secretary of Homeland Security shall grant to States an extension until October 1, 2021, to meet the requirements of section 202 of the REAL ID Act of 2005 (49 U.S.C. 30301 note; Public Law 109–13) due to the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) as a result of COVID–19.